FERGUSON, Circuit Judge,
concurring.
I concur in the decision of the court, but write separately to set forth facts which makes the decision clearly understood.
On September 30, 1991, United Blood Service a not-for-profit organization that provides volunteer blood services and *578blood products to hospitals, hired Fundu-Idan as a Senior Community Representative in its Chicago, Illinois division. Fun-dukian’s primary responsibilities were to establish bone marrow drives in minority communities and to recruit minority bone marrow donors. Fundukian is Caucasian.
During her three months of employment with UBS, Fundukian’s supervisor documented at least ten incidents of unsatisfactory work performance, including instances of tardiness, inappropriate comments during meetings with members of the community, failure to promptly send correspondence, failure to complete follow-up correspondence, failure to organize a meeting, and failure to show up as required at a bone marrow drive. Additionally, during her three months at UBS, Fundukian recruited thirty-two bone marrow donors. In comparison, her replacement recruited approximately 736 donors in his first six months.
On December 16, 1991, UBS terminated Fundukian’s employment, citing failure to attend two scheduled meetings, disorganization, failure to follow through on assignments, and resistance to changing behavior after counseling. The record shows that Fundukian received five oral notices and three written notices of undesirable conduct while she worked for UBS.